Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 5-6, 9-11, 13-17, 20-21, 24-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., WO 2019/028847 A1).

Regarding Claim 1,	 Yang discloses an apparatus for wireless communication at a first user equipment (UE), comprising: (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1550A, Fig. 15, paragraph [00100] user equipment (UE) 1550)
a processor; and (Yang, Fig. 15, paragraph [00102] The UE 1550 comprises one or more processors 1510 that process instructions)
memory coupled to the processor, the processor and memory configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
 transmit, to a second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via a sidelink communication link, a first sidelink control information indicating a first set of resources; (Yang, Figs. 1A, 1B illustrate sidelink communication, paragraphs [0001]-[0003] disclose transmitting sidelink control information via a sidelink communication link and a resource indicated in the sidelink control information)
transmit, to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via the sidelink communication link (Fig. 1B, paragraph [0038], sidelink communication), a second sidelink control information comprising a reverse sidelink scheduling indicator based at least in part on the first set of resources, wherein the second sidelink control information is transmitted based at least in part on the first sidelink control information, the second sidelink control information being different from the first sidelink control information; and (Yang, paragraphs [0037]-[0041], Fig. 1A UE schedules and indicate Sidelink resources for another UE (e. two nodes).  On the other hand, Sidelink resources be scheduled more flexibly and efficiently, and also reduce the network side burden, reduce system signaling overhead, improve system resource utilization and meet a variety of UE business needs, paragraphs [0039], and [0040] disclose SCI type 1 which is related to first sidelink control information and SCI type 2 which is related to second control information, Fig. 6, paragraphs [0045]-[0052])
receive, from the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), a reverse sidelink message in response to the second sidelink control information.  (Yang, Fig. 6, paragraphs [0045]-[0052] SCI Type 2, A link from receive Tx UE to Rx UE is defined as forward link and a link from Rx UE is defined as reverse link)
  
Regarding Claim 2,	 Yang discloses the apparatus of claim 1, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
transmit, via the second sidelink control information, an indication of a request for the second UE to transmit a new reverse sidelink message, retransmit a previous reverse sidelink message, or both, wherein the reverse sidelink message is received in response to the indication of the request being transmitted.  (Yang, Figs. 1A, 1B illustrate sidelink communication, paragraphs [0001]-[0003] disclose transmitting sidelink control information via a sidelink communication link and a resource indicated in the sidelink control information, A link from receive Tx UE to Rx UE is defined as forward link and a link from Rx UE is defined as reverse link (i.e. transmission from second UE 1550B to first UE 1550A)

Regarding Claim 5,	 Yang discloses the apparatus of claim 1, further comprising: 
transmit, via the sidelink communication link, a sidelink grant indicating a second set of resources for reverse sidelink transmissions from the second UE to the first UE, wherein the reverse sidelink message is received based at least in part on the sidelink grant. (Yang, Fig. 1A, 1B, paragraphs [0027], [0030] UE2 1550B, UE1 1550A, the transmission from second UE to first UE reverse sidelink transmission, paragraphs [0001]-[0003], and paragraphs [0027]-[0041] discloses and discusses sidelink communication, sidelink communication link, second UE and first UE)
 
Regarding Claim 6,	 Yang discloses the apparatus of claim 1, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
transmit, via at least one of the first sidelink control information or the second sidelink control information, an indication of a modulation and coding scheme associated with the reverse sidelink message, wherein the reverse sidelink message is received based at least in part on the indication of the modulation and coding scheme. (Yang, Fig. 1A, 1B, paragraphs [0027], [0030] UE2 1550B, UE1 1550A, the transmission from second UE to first UE reverse sidelink transmission, paragraphs [0001]-[0003], and paragraphs [0027]-[0041] discloses and discusses sidelink communication, sidelink communication link, second UE and first UE, SCI Type-1 is related to first control information, SCI type-2 is second sidelink control information, paragraph [0055] discloses: backward SCI indicates the parameters such as modulation and coding scheme (MCS))

Regarding Claim 9,	 Yang discloses the apparatus of claim 1, wherein the second sidelink control information indicates a second set of resources for reverse sidelink transmissions from the second UE to the first UE over the sidelink communication link, wherein the reverse sidelink message is received within the second set of resources. (Yang, Figs. 1A, 1B, paragraphs [0027] and [0030] second UE2 1550B, UE1 1550A, transmission between UE2 to UE 1 is reverse sidelink transmission, Yang discloses SCI Type 1 and SCI Type 2 which are related to first sidelink control information and second sidelink control information)
 
Regarding Claim 10,	 Yang discloses the apparatus of claim 9, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
monitor the second set of resources associated with the reverse sidelink transmissions from the second UE to the first UE based at least in part on the second sidelink control information, wherein the reverse sidelink message is received based at least in part on the monitoring. (Yang, Figs 1A, 1B, paragraphs [0027], and [0030] UE2 1550B and UE1 1550A, transmission between second UE to first UE is reverse sidelink transmission, SCI Type-2 is related to second sidelink control information, Further details through paragraphs [0042], [0044], [0053]-[0072], [0085]-[0091])
 
Regarding Claim 11,	 Yang discloses the apparatus of claim 9, wherein the second set of resources comprise a set of time resources and a set of frequency resources allocated for the reverse sidelink transmissions from the second UE to the first UE over the sidelink communication link. (Yang, Figs. 2-5, paragraphs [0031]-[0041] and [0042] disclose time domain and frequency domain as well as time domain resources and frequency domain resources, Figs 1A, 1B, paragraphs [0027], and [0030] UE2 1550B and UE1 1550A, transmission between second UE to first UE is reverse sidelink transmission)
 
Regarding Claim 13,	 Yang discloses the apparatus of claim 1, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
transmit the first sidelink control information via a physical sidelink control channel; and (Yang, Figs. 6 and 7, paragraphs [0045]-[0057] discloses first sidelink control information SCI1 and physical sidelink control channel PSCCH)
transmit the second sidelink control information via a physical sidelink shared channel. (Yang, Figs. 6 and 7, paragraphs [0045]-[0057] discloses second sidelink control information SCI2 and physical sidelink shared channel PSSCH)
 
Regarding Claim 14,	 Yang discloses the apparatus of claim 1, wherein the first sidelink control information comprises a first-stage sidelink control information, and wherein the second sidelink control information comprises a second-stage sidelink control information. (Yang, paragraphs [0039]-[0040] and Fig. 6, paragraphs [0042]-[0052] disclose sidelink control information (SCI) type 1 and SCI type 2 which have related first sidelink control information and second sidelink control information respectively)
  
Regarding Claim 15,	 Yang discloses the apparatus of claim 1, wherein the reverse sidelink scheduling indicator is indicated in a bit field of the second sidelink control information. (Yang, Fig. 7, paragraph [0051] disclose scheduling indicator in a bit field.  The value is represented via value 1 or value 0)
 
Regarding Claim 16,	 Yang discloses an apparatus for wireless communication at a first user equipment (UE), comprising: (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1550A, Fig. 15, paragraph [00100] user equipment (UE) 1550)
a processor; and memory coupled to the processor, the processor and memory configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, from a second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via a sidelink communication link between the first UE and the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1550 A, UE2 1550B), a first sidelink control information comprising indicating a first set of resources; 
receive, from the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via the sidelink communication link, a second sidelink control information comprising a reverse sidelink scheduling indicator based at least in part on the first set of resources, wherein the second sidelink control information is received based at least in part on the first sidelink control information, the second sidelink control information being different from the first sidelink control information; and (Yang, paragraphs [0001]-[0003], Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B, UE1 1550A, paragraphs [0039]-[0040] and Fig. 6, paragraphs [0042]-[0052] disclose sidelink control information (SCI) type 1 and SCI type 2 which have related first sidelink control information and second sidelink control information respectively)
 transmit, to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), a reverse sidelink message in response to the second sidelink control information. (Yang, paragraphs [0039]-[0040] and Fig. 6, paragraphs [0042]-[0052] disclose sidelink control information (SCI) type 1 and SCI type 2 which have related first sidelink control information and second sidelink control information respectively, the link between UE2 and UE1 is reverse link)

 Regarding Claim 17,	 Yang discloses the apparatus of claim 16, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, via the second sidelink control information, an indication of a request for the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) to transmit a new reverse sidelink message, retransmit a previous reverse sidelink message, or both, wherein the reverse sidelink message is transmitted in response to the indication of the request being received. (Yang, paragraphs [0001]-[0003],  [0039]-[0040] and Fig. 6, paragraphs [0042]-[0052] disclose sidelink control information (SCI) type 1 and SCI type 2 which have related first sidelink control information and second sidelink control information respectively, the link between UE2 and UE1 is reverse link)
  
Regarding Claim 20,	 Yang disclose the apparatus of claim 16, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, from the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via the sidelink communication link (Yang, Figs. 1A and 1B disclose sidelink communication and link further paragraphs [0001]-[0003] and paragraph [0038]), a sidelink grant indicating a set of resources for reverse sidelink transmissions from the first UE to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1550A, UE2 1550B), wherein the reverse sidelink message is transmitted based at least in part on the sidelink grant. (Yang, Figs. 1A, 1B, the UE2 to UE1 is reverse sidelink)
 
Regarding Claim 21,	 Yang discloses the apparatus of claim 16, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, via at least one of the first sidelink control information or the second sidelink control information, an indication of a modulation and coding scheme associated with the reverse sidelink message, wherein the reverse sidelink message is transmitted based at least in part on the indication of the modulation and coding scheme. (Yang, paragraphs [0001]-[0003], Fig. 1A, 1B, paragraphs [0027], [0030] UE2 1550B, UE1 1550A, the transmission from second UE to first UE reverse sidelink transmission, paragraphs [0001]-[0003], and paragraphs [0027]-[0041] discloses and discusses sidelink communication, sidelink communication link, second UE and first UE, SCI Type-1 is related to first control information, SCI type-2 is second sidelink control information, paragraph [0055] discloses: backward SCI indicates the parameters such as modulation and coding scheme (MCS))

 Regarding Claim 24,	 Yang discloses the apparatus of claim 16, wherein the second sidelink control information indicates a set of resources for reverse sidelink transmissions from the second UE to the first UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B, first UE 1550A) over the sidelink communication link, wherein the reverse sidelink message is transmitted within the set of resources. (Yang, Fig. 1A, Fig. 1B, paragraphs [0027]-[0030], and [0038] disclose sidelink communication and sidelink communication link, sidelink between UE2 to UE1 is reverse sidelink)
  Regarding Claim 25,	 Yang discloses the apparatus of claim 24, wherein the set of resources comprise a set of time resources and a set of frequency resources allocated for the reverse sidelink transmissions from the first UE to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) over the sidelink communication link.  (Yang, Figs. 2-5, paragraphs [0031]-[0041] and [0042] disclose time domain and frequency domain as well as time domain resources and frequency domain resources, Figs 1A, 1B, paragraphs [0027], and [0030] UE2 1550B and UE1 1550A, transmission between second UE to first UE is reverse sidelink transmission)

Regarding Claim 27,	 Yang discloses the apparatus of claim 16, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive the first sidelink control information via a physical sidelink control channel; and (Yang, Figs. 6 and 7, paragraphs [0045]-[0057] discloses first sidelink control information SCI1 and physical sidelink control channel PSCCH)
receive the second sidelink control information via a physical sidelink shared channel. (Yang, Figs. 6 and 7, paragraphs [0045]-[0057] discloses second sidelink control information SCI2 and physical sidelink shared channel PSSCH)

 Regarding Claim 28,	 Yang discloses the apparatus of claim 16, wherein the first sidelink control information comprises a first-stage sidelink control information, and wherein the second sidelink control information comprises a second-stage sidelink control information, and wherein the reverse sidelink scheduling indicator is indicated in a bit field of the second sidelink control information. (Yang, paragraphs [0039]-[0040] and Fig. 6, paragraphs [0042]-[0052] disclose sidelink control information (SCI) type 1 and SCI type 2 which have related first sidelink control information and second sidelink control information respectively)
 
Regarding Claim 29,	 Yang discloses an apparatus for wireless communication at a first user equipment (UE), comprising: (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1550A, Fig. 15, paragraph [00100] user equipment (UE) 1550)
a processor, (Yang, Fig. 15, paragraph [00102] The UE 1550 comprises one or more processors 1510 that process instructions)
memory coupled with the processor, the processor and memory configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
 transmit, to a second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via a sidelink communication link, a first sidelink control information comprising a reverse sidelink scheduling indicator; (Yang, Figs. 1A, 1B illustrate sidelink communication and illustrate sidelink communication link)
transmit, to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via the sidelink communication link, a second sidelink control information indicating a set of resources for reverse sidelink transmissions from the second UE to the first UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B, first UE 1550A) over the sidelink communication link, wherein the second sidelink control information is transmitted based at least in part on the first sidelink control information, the second sidelink control information being different from the first sidelink control information; and (Yang, paragraphs [0037]-[0041], Fig. 1A UE schedules and indicate Sidelink resources for another UE (e. two nodes).  On the other hand, Sidelink resources be scheduled more flexibly and efficiently, and also reduce the network side burden, reduce system signaling overhead, improve system resource utilization and meet a variety of UE business needs, paragraphs [0039], and [0040] disclose SCI type 1 and SCI type 2, Fig. 6, paragraphs [0045]-[0052])
receive, from the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), a reverse sidelink message in response to the second sidelink control information.  (Yang, Fig, 1A, 1B, the sidelink between UE2 to UE1 is reverse sidelink, Fig. 6, paragraphs [0045]-[0052] disclose SCI2/SCI Type-2)

Regarding Claim 30,	 Yang discloses an apparatus for wireless communication at a first user equipment (UE), comprising: (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1550A, Fig. 15, paragraph [00100] user equipment (UE) 1550)
a processor, (Yang, Fig. 15, paragraph [00102] The UE 1550 comprises one or more processors 1510 that process instructions)
memory coupled with the processor, the processor and memory configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
 receive, from a second UE via a sidelink communication link between the first UE and the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] first UE 1550A, UE2 1550B), a first sidelink control information comprising a reverse sidelink scheduling indicator; (Yang, paragraphs [0001]-[0003], Figs. 1A, 1B, [0027]-[0030] illustrate sidelink communication and illustrate sidelink communication link)
receive, from the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B) via the sidelink communication link, a second sidelink control information indicating a set of resources for reverse sidelink transmissions from the first UE to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] first UE 1550A, UE2 1550B) over the sidelink communication link, wherein the second sidelink control information is received based at least in part on the first sidelink control information, the second sidelink control information being different from the first sidelink control information; and (Yang, paragraphs [0037]-[0041], Fig. 1A UE schedules and indicate Sidelink resources for another UE (e. two nodes).  On the other hand, Sidelink resources be scheduled more flexibly and efficiently, and also reduce the network side burden, reduce system signaling overhead, improve system resource utilization and meet a variety of UE business needs, paragraphs [0039], and [0040] disclose SCI type 1 and SCI type 2, Fig. 6, paragraphs [0045]-[0052])
transmit, to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), a reverse sidelink message in response to the second sidelink control information.  (Yang, Fig, 1A, 1B, the sidelink between UE2 to UE1 is reverse sidelink, Fig. 6, paragraphs [0045]-[0052] disclose SCI2/SCI Type-2)

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 3-4, 7-8, 12, 18-19, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (International Publication Number: WO 2019/028847 A1), in view of (3GPP TSG RAN WG1 #99, Reno, USA, November 18th-22nd, 2019, R1-1912322, Agenda Item: 7.2.4.1, Source: Lenovo, Motorola Mobility, Title: Sidelink Physical layer structure in NR V2X, now onwards Document Lenovo).
  
Regarding Claim 3,	 Yang discloses the apparatus of claim 1, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
transmit, via the second sidelink control information, associated with reverse sidelink transmissions from the second UE to the first UE. (Yang, Fig. 1A, Fig. 1B, A link from receive Tx UE to Rx UE is defined as forward link and a link from Rx UE is defined as reverse link (i.e. transmission from second UE 1550B to first UE 1550A is a reverse sidelink transmission)
Yang does not explicitly disclose a hybrid automatic repeat request process identifier.
However, Document Lenovo discloses hybrid automatic repeat request process. (Document Lenovo, section 2.2, page 5, under SCI contents in each stage disclose HARQ process/HARQ process number, HARQ, SL-HARQ/SL-HARQ feedback.  HARQ process is also disclosed in section 2.3, page 6)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang before the effective filing date of the claimed invention with that of Document Lenovo so that  HARQ process ID gets associated with reverse sidelink transmissions from second UE to the first UE. The motivation to combine the teachings of Document would include the contents of SCI in each stage. (Document Lenovo, section 1, section 2.2, and Conclusion)
 
Regarding Claim 4,	 The combination of Yang and Document Lenovo disclose the apparatus of claim 3, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
transmit, to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), a feedback message in response to the reverse sidelink message and the hybrid automatic repeat request process identifier. (Yang, Fig. 1A, 1B, [0027], [0030], A link from receive Tx UE to Rx UE is defined as forward link and a link from Rx UE is defined as reverse link (i.e. transmission from second UE 1550B to first UE 1550A is a reverse sidelink transmission, Document Lenovo, section 2.2, page 5, under SCI contents in each stage disclose HARQ process/HARQ process number, HARQ, SL-HARQ/SL-HARQ feedback.  HARQ process is also disclosed in section 2.3, page 6)  

Regarding Claim 7,	 The combination of Yang and Document Lenovo disclose the apparatus of claim 1, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
transmit, via the second sidelink control information, an indication of a redundancy version associated with the reverse sidelink message, wherein the reverse sidelink message is received based at least in part on the indication of the redundancy version. (Yang, Fig. 1A, 1B, paragraphs [0027], [0030] UE2 1550B, UE1 1550A, the transmission from second UE to first UE reverse sidelink transmission, paragraphs [0001]-[0003], and paragraphs [0027]-[0041] discloses and discusses sidelink communication, sidelink communication link, second UE and first UE, Document Lenovo, section 2.2 discloses 1st SCI, second SCI and redundancy version (RV))
  
Regarding Claim 8,	 The combination of Yang and Document Lenovo disclose the apparatus of claim 1, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, from the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), a third sidelink control information, a fourth sidelink control information, or both, wherein the reverse sidelink message is received based at least in part on the third sidelink control information, the fourth sidelink control information, or both. (Document Lenovo, section 2.2 discloses 1st SCI, second SCI and redundancy version (RV))

Regarding Claim 12,	The combination of Yang and Document Lenovo disclose the apparatus of claim 1, further comprising: 
an antenna configured to transmit, via the second sidelink control information, an indication of a first identifier associated with the first UE and a second identifier associated with the second UE, wherein the reverse sidelink message is received based at least in part on the indication of the first identifier and the indication of the second identifier. (Yang, Fig. 1A, Fig. 1B paragraphs [0027], [0029]-[0030] UE1 1550A, UE2 1550B which have identifier, UE IDs are disclosed through paragraphs [0057]-[0059], the link between second UE and first UE is reverse link, Document Lenovo, section 4, Annexure discloses antenna/antenna ports, section 2.2 discloses first sidelink control information (SCI1) and second sidelink control information SCI2)

Regarding Claim 18,	 The combination of Yang and Document Lenovo disclose the apparatus of claim 16, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, via the second sidelink control information, a hybrid automatic repeat request process identifier associated with reverse sidelink transmissions from the first UE to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1150A, UE2 1550B, section 2.2, page 5, under SCI contents in each stage disclose HARQ process/HARQ process number, HARQ, SL-HARQ/SL-HARQ feedback.  HARQ process is also disclosed in section 2.3, page 6).  

Regarding Claim 19,	 The combination of Yang and Document Lenovo disclose the apparatus of claim 18, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, from the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B, the link between UE2 to UE1 is reverse sidelink), a feedback message in response to the reverse sidelink message and the hybrid automatic repeat request process identifier. (Document Lenovo, section 2.2, page 5, under SCI contents in each stage disclose HARQ process/HARQ process number, HARQ, SL-HARQ/SL-HARQ feedback.  HARQ process is also disclosed in section 2.3, page 6)

Regarding Claim 22,	 The combination of Yang and Document Lenovo disclose the apparatus of claim 16, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
receive, via the second sidelink control information, an indication of a redundancy version associated with the reverse sidelink message, wherein the reverse sidelink message is transmitted based at least in part on the indication of the redundancy version. (Document Lenovo, section 2.2 discloses 1st SCI, second SCI and redundancy version (RV))
 
Regarding Claim 23,	 The combination of Yang and Lenovo disclose the apparatus of claim 16, wherein the processor and memory are further configured to: (Yang, Fig. 15, paragraph [00102], The UE 1550 comprises memory 1501, the UE 1550 comprises one or more processors 1510 that process instructions)
transmit, to the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), a third sidelink control information, a fourth sidelink control information, or both, wherein the reverse sidelink message is transmitted based at least in part on the third sidelink control information, the fourth sidelink control information, or both.  (Document Lenovo, section 2.2 discloses 1st SCI, second SCI and redundancy version (RV))

Regarding Claim 26,	 The combination of Yang, and Document Lenovo disclose the apparatus of claim 16, further comprising: 
an antenna configured to receive, via the second sidelink control information, an indication of a first identifier associated with the first UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE1 1550A) and a second identifier associated with the second UE (Yang, Fig. 1A, Fig. 1B, paragraphs [0027], [0030] UE2 1550B), wherein the reverse sidelink message is transmitted based at least in part on the indication of the first identifier and the indication of the second identifier. (Yang, Fig. 1A, Fig. 1B paragraphs [0027], [0029]-[0030] UE1 1550A, UE2 1550B which have identifier, UE IDs are disclosed through paragraphs [0057]-[0059], the link between second UE and first UE is reverse link, Document Lenovo, section 4, Annexure discloses antenna/antenna ports, section 2.2 discloses first sidelink control information (SCI1) and second sidelink control information SCI2)

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463